Citation Nr: 0209821	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  94-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  The Board denied the veteran's appeal of 
multiple issues in a decision of November 1996, including the 
issue of whether there was new and material evidence to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  In March 1997, the Board denied the 
veteran's motion for reconsideration of the November 1996 
decision.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1998, 
the veteran's attorney and the Secretary of Veterans Affairs 
(Secretary) filed a joint motion requesting that the court 
vacate and remand the portion of the Board's decision 
pertaining to whether new and material evidence had been 
presented to reopen a claim for service connection for an 
acquired psychiatric disorder.  In the joint motion, it was 
stated that a March 1994 opinion by a VA examiner "supports 
the veteran's contentions of service incurrence, and is thus 
corroborative rather than cumulative, and relevant and 
probative of the issue at hand."  Accordingly, a remand was 
requested to allow the Board to consider whether the opinion 
warranted reopening the claim.  The Court granted the joint 
motion for remand in an order issued in February 1998.  

The Board obtained an opinion from a VA psychiatrist in 
August 1998.  The veteran's attorney subsequently submitted a 
private psychological evaluation report dated in December 
1998.  In February 1999, the Board reopened the claim for 
service connection for an acquired psychiatric disorder, 
found it to be well-grounded, and remanded the case for 
additional development of evidence.  After the development 
was accomplished the case was returned to the Board for 
appellate review.  

In June 2000, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder; and 
the veteran promptly appealed this decision to the Court.  In 
March 2001, the Secretary filed a motion requesting that the 
Court vacate the Board's June 2000 decision, and remand the 
case to the Board for consideration of the claim in 
accordance with the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  In March 2001, the veteran's 
attorney filed a motion for summary disposition and 
opposition to the Secretary's motion for remand under the 
VCAA.  

In an August 2001 Order, the Court declined to reverse the 
Board's June 2000 decision, noting that such remedy was 
appropriate only when there was no plausible basis for the 
Board's decision.  However, the record contained evidence 
both for and against the veteran's claim.  Consequently, 
there was no basis for a reversal.  As such, the Court 
vacated the Board's June 2000 decision, and remanded the case 
to the Board for readjudication.  The veteran was advised 
that he was free to submit additional evidence in support of 
his claim.

In April, May and June 2002, the veteran's attorney filed 
motions for an extension of time to submit additional 
evidence.  The motions were granted each time.  In July 2002, 
the Board received the final pieces of the outstanding 
evidence, and the veteran's attorney expressly waived RO 
consideration of the additional evidence in accordance with 
38 C.F.R. § 20.1304 (2001).  With the exception of this 
evidence, the record is essentially as previously reported by 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to notify and assist have been met. 

2.  An acquired psychiatric disorder was not present during 
service, and a psychosis was not manifest to a compensable 
degree within one year after separation from service.  
3.  The preponderance of the evidence shows that the 
veteran's current psychiatric disorder is not related to 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter - The VCAA

As noted in the Introduction above, there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), that prompted the return of this case to the Board.  
The VCAA eliminated the statutory and judicial requirement 
that a claim be well-grounded.  The VCAA also redefined the 
obligations of VA with respect to its duty to assist 
claimants in the development of their claims, thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999) [withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000)], wherein the Court had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revised VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
These amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, and has been held to 
be potentially applicable to claims pending on the date of 
the VCAA's enactment.  Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam order); cf. Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002) (holding the duty-to-assist and duty-to-
notify provisions of the VCAA not retroactive).  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board had previously determined that the veteran's claim 
was well-grounded, and that the duty to assist had been met 
under 38 U.S.C.A. § 5107 (West 1991).  Nevertheless, since 
the VCAA eliminated the "gatekeeping" function in the VA 
claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), and modified the duties to notify and assist, the 
VCAA and its implementing regulations may be more favorable 
to the veteran.  Holliday, 14 Vet. App. 280 (2001); see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  Under the circumstances, the Board will 
apply the VCAA to the veteran's claims.  

In summary, the VCAA altered the legal landscape in three 
distinct ways:  the duty to notify, the duty to assist, and 
the standard of review.  The Board will address each of these 
concepts within the context of the circumstances presented in 
this case.  

(i)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

In a March 1999 letter, the RO asked the veteran to complete 
and return release information forms (VA Form 21-2142) for 
the treatment providers identified by him.  In letters dated 
in April, June and August 1999, the RO requested records from 
facilities identified by the veteran, including the Social 
Security Administration, Via Christi Medical Center, Trego 
Lemke Hospital and Larned State Hospital.  The letters noted 
that, although it was the veteran's responsibility to provide 
private treatment reports, VA was making an effort to assist 
him in securing this evidence.  Copies of these letters were 
sent to the veteran's attorney.  

In a letter dated in June 1999, the Social Security 
Administration reported that although the veteran received 
disability benefits for a short time in 1966-1967, the 
records from that period were no longer available.  
Similarly, a letter from the Trego County Lemke Hospital 
dated in April 1999 shows that records from prior to the 
1970's were in storage on reel in a basement, but the 
hospital further indicated that there was no way to copy 
those records to printable material, and that even if there 
was, the quality would be such that they would not be 
readable.  These responses were reported to the veteran in an 
August 1999 supplemental statement of the case (SSOC).  This 
document also reported all of the evidence that had been 
obtained on the veteran's behalf.  

Additionally, review of the June 1994 rating action, the 
October 1994 statement of the case (SOC), and the August 1999 
SSOC in the veteran's appeal discloses that all applicable 
laws and regulations, reasons or bases for the RO's 
determination, and a description of the evidence required to 
substantiate the claim, have been provided to the veteran 
during the appeal process.  Additionally, the Board's 
decisions in November 1996, February 1999 and June 2000, 
which are a matter of record, also disclose the applicable 
laws and regulations, and the reasons and bases for the 
Board's prior determinations.  Hence, the Board concludes 
that the correspondence discussed above, as well as these 
documents, demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, __ Vet. App. __, No. 01-997 (June 19, 2002).  

(ii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records have been included with his 
file.  VA has obtained or attempted to obtain all medical 
records identified by the veteran that are pertinent to his 
claim.  Private and VA treatment records and examination 
reports have been associated with the file.  In early 2002, 
the veteran's attorney filed several motions for an extension 
of time to submit medical opinion evidence, and all the 
motions were granted.  The veteran's attorney submitted 
additional VA outpatient treatment reports, as well as 
opinion letters from a private psychologist and a VA 
psychiatrist.  Neither the veteran nor his attorney has 
requested further assistance or identified any outstanding 
evidence that should be associated with the record.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 
38 U.S.C.A. § 5103A(d) (West Supp. 2001)].  A review of the 
file reveals that the veteran was afforded mental 
examinations in March 1994 and July 1999; and nexus opinions 
were provided in August 1998 and April 2002.  The veteran has 
also supplemented the record with private and VA medical 
opinions.  All of these reports are included in the file.  As 
such, the Board concludes that the medical evidence is 
sufficient upon which to make a decision on the merits of the 
claim.  

Accordingly, for the reasons and bases expressed above the 
Board concludes that the requirement of the VCAA pertaining 
to VA's duty to assist the veteran in the development of his 
claim has been met.  

In summary, the Board finds that no useful purpose would be 
served in remanding this matter to the RO for more 
development.  As the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  

(iii.)  Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated.  Accordingly, the current standard 
of review for all claims is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  The benefit-of-
the-doubt provision only applies, however, where there is an 
approximate balance of positive negative evidence.  Ferguson 
v. Principi, 273 F.3d 1072 (Fed.Cir. 2001).  

II.  Service Connection

The veteran contends that the RO and the Board incorrectly 
denied his claim for service connection for an acquired 
psychiatric disorder.  He argues that he developed a nervous 
disorder in service, and that this disorder caused him to 
drop out of college immediately after service.  The veteran's 
attorney had argued that an opinion contained in a 
psychological evaluation report dated in December 1998 
supported the veteran's contentions, and was the most 
credible opinion which was of record.  He has submitted 
additional evidence in support of the claim, per the Court's 
instructions in its August 2001 Order.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  If a chronic disorder such as a psychosis is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  In part, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  38 C.F.R. § 3.303(c) 
(2001).  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  On the medical history 
provided by the veteran in November 1956 for the purpose of 
his separation from service, he denied a history of 
depression, excessive worry, or nervous trouble of any sort.  
A report of a medical examination conducted at that time 
shows that psychiatric evaluation was normal.  

There is also no contemporaneous evidence of a psychosis 
being manifested to a degree of 10 percent or more within a 
year after separation from service.  The earliest post-
service medical treatment records are from a number of years 
after separation from service.  On his original VA 
compensation and pension claim in March 1967, the veteran 
indicated that he had received treatment for a nervous 
disorder beginning in February 1966 at the Trego Lempke 
Hospital in Wakeeney, Kansas; at the Larned State Hospital in 
Larned, Kansas; and at the St. Francis Hospital in Wichita, 
Kansas.  He did not report having had any pertinent treatment 
during service or prior to 1966.  

Significantly, none of the records from treatment in 1966 and 
1967 includes any indication that the veteran's psychiatric 
problems were related to service.  On the contrary, the 
records consistently reflect that the onset of the 
psychiatric problems was much more recent.  A medical record 
from a private orthopedic surgeon dated in February 1967 
shows that the veteran had not done very well following a 
back injury in 1966 and had suffered a "nervous breakdown."  
A hospital discharge summary from the Larned State Hospital 
dated in March 1967 demonstrates that the veteran was 
admitted for the first time in January 1967 as a voluntary 
patient.  It was noted that the veteran was injured in 
February 1966 while he was working on an oilfield rig and 
supposedly was comatose for five days.  He subsequently had 
low back pain which led to a spinal fusion.  He had been 
unable to work and had been in and out of hospitals during 
most of 1966.  During that period, he experienced increasing 
feelings of depression with feelings of hopelessness.  Upon 
admission, he displayed peculiar behavior, was wearing a hat 
filled with pheasant feathers, and he had a long beard which 
he shaved off at the suggestion of the treating 
psychiatrists.  The final diagnosis was psychoneurotic 
disorder, depressive reaction (in remission).  The record 
does not contain any mention of the veteran's period of 
service.  

A VA hospital discharge summary dated later in March 1967 
shows that the veteran was treated for a passive-aggressive 
personality.  It was noted that his admission came after 
transfer from the State Hospital at Larned, Kansas.  The 
record does not include any mention of the veteran's period 
of military service.  

A hospitalization summary dated in May 1967 from the High 
Plains Mental Health Clinic shows that the veteran was 
hospitalized with complaints of having depression and feeling 
like he did not want to live.  It was noted that he had been 
unemployed since February 1966 when he was injured while 
working on an oil rig.  He said that he was comatose for five 
days.  Subsequently, he had suffered from back pain which 
eventually led to a spinal fusion.  He was in and out of the 
hospital during most of 1966 and had been unable to work.  He 
said that he had many financial difficulties and consequently 
had been experiencing increasing depression with feelings of 
hopelessness.  Upon discharge, the diagnosis was 
psychoneurotic disorder, depressive reaction (in remission).  
The report does not include any mention of the veteran's 
period of military service.  

Similarly, a report of a special psychiatric examination 
conducted by the VA in July 1967 shows that the veteran gave 
a history of what he referred to as a "nervous breakdown" 
after a back injury in 1966.  The VA examination report does 
not contain any significant references to the veteran's 
period of service.  The examiner stated that it sounded to 
him as if the veteran had been under the pressure of a 
relatively unsuccessful operation and other pressures, such 
as economic ones, and that he suffered a psychotic break from 
which he partially recovered.  The diagnosis was 
schizophrenic reaction, chronic, undifferentiated type.  

A report of a psychiatric examination conducted by the VA in 
May 1972 shows that the veteran had no history of 
hospitalization for treatment of a psychiatric disorder 
before or during service.  Thus, the medical treatment 
records from the period of time when the veteran's 
psychiatric disorder was first treated (1967-1972) uniformly 
show that the condition had its onset years after service.  

During hearings held in August 1972 and April 1973, the 
veteran testified that he began to feel nervous to a certain 
degree while he was in service.  He said that he was never 
treated for a nervous disorder while in service other than 
his treatment for shingles.  He also stated that he did not 
think that he had received treatment for his nerves prior to 
1967, but that he was not certain.  During a hearing in 
October 1996 before the undersigned Member of the Board in 
Washington, D.C., the veteran testified that he had problems 
with his mental state ever since he got out of service.  

As to the veteran's opinion that his current psychiatric 
disorder is related to service, his testimony is contradicted 
by the statements which he made for treatment purposes in 
1967 in which he related his symptoms to the back injury in 
1966.  The statements made by the veteran for the purpose of 
obtaining medical treatment have more credibility than the 
statements made many years later for the purpose of obtaining 
monetary benefits.  Moreover, the veteran may only testify to 
observable matters within his expertise.  Lay persons, 
however well intentioned, are not qualified to offer an 
opinion that requires medical knowledge, such as an opinion 
regarding the cause or date of onset of a particular 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

On a VA psychiatric examination in March 1994, the diagnoses 
were chronic undifferentiated schizophrenia, residual, and 
passive aggressive personality disorder.  The report also 
shows that the veteran gave a history of working with heavy 
weapons and machine guns in service, and of having problems 
adjusting.  He said that he thought that he had some mental 
health treatment in service, but that he did not know his 
diagnosis.  He said that he recalled talking to some doctors 
there and thought that they might have been psychiatrists.  
The examiner noted that the first documentation in the file 
was from a hospitalization in March 1967.  The examiner 
stated that the veteran apparently always had problems 
adjusting due to his personality disorder and later on due to 
his undifferentiated schizophrenia.  The examiner noted that 
the veteran claimed that his problems began in the service, 
but he never required hospitalization until a few years after 
he was discharged from the Army.  The examiner also noted 
that there were no records in the file of the veteran's Army 
tenure, but that his diagnoses of passive aggressive disorder 
and chronic schizophrenia were "longstanding and might have 
begun in service if not probably before that."

The Board finds that this statement provides little support 
for the veteran's claim when the evidence is weighed together 
with all the other evidence of record.  Generally a medical 
opinion expressed in terms of "may," also implies "may or 
may not" and is too speculative even to establish a 
plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board has also considered a psychological evaluation 
report dated in December 1998, from Linda R. Backman, Ed.D., 
a licensed psychologist, as well as a letter dated in October 
1999 from the same psychologist.  Both reports contain 
essentially the same information.  The December 1998 report 
includes an opinion that the veteran's history "demonstrated 
the classic course of Schizophrenia with early or prodromal 
symptoms being demonstrated during the service period (1955-
57).  These symptoms would include outbursts of anger, 
emotional instability, and inability to deal with others.  
Subsequently, full blown symptoms of Schizophrenia have been 
manifested."  The Board notes however, that the report 
reflects that the psychologist did not have an accurate 
understanding of the veteran's history.  In this regard, the 
report reflects that she believed that "Numerous indicators 
suggest prodromal phase symptoms during the service period 
with active symptoms following.  [The veteran's] nervous 
condition following his back injury in 1956 could well 
demonstrate early symptoms of Schizophrenia."

The veteran's back injury and subsequently reported 
psychiatric symptoms did not occur in 1956 during his period 
of active service, but instead occurred almost 10 years after 
service in 1966 after working for a number of years in the 
oil fields.  Therefore, this opinion by Dr. Backman does not 
provide support for the veteran's claim because an opinion 
based on an inaccurate history has essentially no probative 
value.  Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In an April 2002 opinion, W.E.R., M.D. (Dr. R.), a VA 
psychiatrist, explained that he had seen the veteran on four 
occasions.  He noted that the veteran's records were not made 
available to him for review; however, he found the veteran to 
be a reliable historian.  Based on the veteran's reported 
history, which included his assertion that he had no serious 
psychiatric disturbance until military service, Dr. R. 
concluded that the veteran's recurrent psychotic illness with 
psychotic symptoms, severe depression, paranoia, and 
behavioral lability, began during the veteran's period of 
active service.  The veteran had described to him an incident 
in which he was repeatedly hit in the head by another 
private.  Shortly, thereafter, he began to experience 
seizures about once a month.  Initially, they consisted 
mainly of shaking and feeling strange.  However, eventually, 
he began to pass out during the seizures and he would 
sometimes soil himself.  He also broke a tooth during one of 
his seizures.  About two months after the fight, he could no 
longer get along with people and he felt that the world was 
against him.  He recalled having auditory and visual 
hallucinations.  He requested psychiatric treatment, but it 
was denied.  Dr. R. noted that the prodroma to psychotic 
illness such as schizophrenia is frequently marked by 
nonspecific emotional lability, depression, and behavioral 
changes that may last several months.  It was not unusual to 
be lacking clear documentation of psychiatric illness in the 
beginning.  

In assessing the probative value of this opinion, the Board 
notes that it may properly consider the personal interest a 
claimant has in his or her own case, but the Board is not 
free to ignore his assertion as to any matter upon which he 
is competent to offer an opinion.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony].  The veteran has not been found to be 
incompetent, and he may relate the details of his experiences 
in service.  However, as discussed above, his credibility is 
lacking.  In this case, if there was no conflicting evidence 
of record, the Board would be obligated to accept the 
veteran's statements.  However, the contemporaneous evidence 
contained in the file, including the veteran's service 
medical records and post-service treatment reports from the 
1960's, do not support the history he provided to Dr. R.  

In a follow-up evaluation report provided in July 2002, Dr. 
Backman noted that Dr. R. had no disagreement with her 
conclusion in the December 1998 report.  She again asserted 
that the veteran's self-report that he sustained a back 
injury in 1956 was credible and supported by the record.  She 
pointed to an April 22, 2002 rating decision which stated 
that, '"The veteran claims back injury and nervous condition 
due to injuries suffered at Ft. Lewis, Washington in 1956.'"  
She also asserted that she was not referring to the back 
injury the veteran sustained in the 60's.  She concluded that 
the veteran's anger, emotional instability, and inability to 
deal with others represented the early or prodromal symptoms 
of schizophrenia.  

The Board again notes that the medical evidence documents 
that the veteran's back injury and subsequently reported 
psychiatric symptoms, did not occur in 1956 during his period 
of active service as alleged by the veteran, but instead 
occurred almost 10 years after service in 1966 after working 
for a number of years in the oil fields.  Dr. Backman's 
notation that the veteran's reported history is consistent 
with the record is unsubstantiated.  There is no April 22, 
2002 rating decision in the file.  Furthermore, without 
attempting to ascertain what document Dr. Backman may have 
been referencing, a report of the veteran's assertions in a 
rating decision does not constitute credible, supporting 
evidence that the veteran did in fact sustain a back injury 
in service.  It merely purports to report the veteran's 
contentions in relation to his claim for benefits.  In this 
regard, the Board notes that service medical records do not 
contain any references to a back disorder, and his back was 
found to be clinically normal upon separation from service.  
The veteran underwent a lumbosacral fusion in 1966.  Dr. 
Backman did not reference the veteran's service medical 
records; nor did she address the post-service treatment 
reports dated in the 1960's.  Consequently, the Board finds 
that Dr. Backman's addendum report does not provide any 
additional information and only reemphasizes her reliance on 
the veteran's inaccurate, reported history.  See Kightly, 
Miller, supra.  

The Board finds that the most probative medical opinions are 
those which weigh against the claim, such as one prepared in 
August 1998 by M.A.H., M.D. (Dr. H), a VA psychiatrist who 
reviewed the veteran's claims file at the Board's request.  
He noted that schizophrenia can follow a precipitating 
stressor, and can progress through three stages:  prodromal, 
active and residual.  The prodromal stage (odd or changed 
behavior) may occur several years prior to onset of active 
schizophrenia, but is most often seen beginning within the 
first year prior to onset of the active phase.  He further 
stated that, assuming that the veteran was hospitalized with 
a first episode of active schizophrenia in 1966, the 
presentation was most consistent with a prodromal phase 
beginning within the year prior that that, and less likely to 
have occurred during active military service (1957) which 
would imply a prodromal phase that progressively worsened 
over an 8-9 year period.

Dr. H. concluded that the veteran had schizophrenia, and 
specifically stated that the available records were most 
consistent with this not being related to the veteran's 
military service.  Dr. H. noted the opinion by the previous 
VA physician in March 1994, but stated that he believed that 
the presentation in the records was more consistent with the 
veteran having his first episode of schizophrenia in 1966 
following the stress of his back injury, surgery, and 
financial worries, and not during the time of his military 
service.  As to the typical age of onset of schizophrenia and 
in reference at least to the 1994 VA opinion, Dr. H. noted 
with reference to DSM-IV that the onset of schizophrenia is 
typically in the late teens to the mid 30's.  This does not 
appear to be inconsistent with Dr. Backman's emphasis in her 
opinions that the average age of onset is in the early to mid 
20's for men.

Finally, the report of a VA psychiatric examination of the 
veteran in July 1999, also includes a medical opinion which 
weighs against the veteran's claim.  The examiner concluded 
that the diagnosis was schizophrenia undifferentiated type 
chronic with onset estimated to have begun after an oil field 
accident in 1968 which was a good ten years after discharge.  
He further stated that no evidence could be found in the 
veteran's service record of any type of symptoms compatible 
with schizophrenia.  

In analyzing the merits of the claim, the Board finds that 
service connection for a psychiatric disorder must be denied.  
The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers and adequate statement of reasons or bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332. 229 (1995).  

The evidence shows that the veteran has been diagnosed with 
schizophrenia; although recent VA clinical reports, dated 
from May 2001 to April 2002, show additional diagnoses 
including anxiety disorder, recurrent psychosis and mood 
disorder, and mood and psychotic disorder associated with a 
seizure disorder that began in service.  It is noted that 
there is no history of a seizure disorder in service.  
Additionally, a private medical record dated in January 1991, 
shows that the veteran sustained head trauma secondary to a 
motor vehicle accident in 1986.  The impression was that a 
seizure disorder was doubtful.  It was suspected that his 
complaints of dizziness were related to his psychiatric 
problems.  

Nevertheless, the critical issue is whether the veteran's 
psychiatric disorder was first manifested in service or was 
otherwise related to the veteran's military service.  In this 
regard, the Board finds that the evidence which weighs 
against the veteran's claim is more probative than that which 
supports the claim.  The two VA opinions provided in August 
1998 and July 1999, are against a link between the veteran's 
psychiatric disability and service.  These opinions are more 
consistent with the actual treatment records from service and 
in 1967 than the opinions of Dr. Backman or Dr. R., or the 
more general opinion on VA examination in 1994 to the effect 
that the veteran's mental conditions might have begun in 
service or before.  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Wray v. Brown, at 
493. 

In particular, the Board again notes that the opinions of Dr. 
Backman and Dr. R., were made based on the veteran's reported 
history, which has been shown to be inconsistent with 
contemporaneous records.  Dr. R. explicitly stated that he 
did not review the veteran's records.  Moreover, although Dr. 
Backman asserted that she reviewed the veteran's medical 
records, in her July 2002 addendum, she reemphasized her 
reliance on the veteran's reported history, and did not 
reference any pertinent clinical evidence that discredits 
that history.  The Court held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

It is noteworthy to point out that in a May 2002 letter, the 
veteran was informed that a complete copy of his claims file 
as of June 1997 was sent to his attorney.  In May 2002, the 
veteran was sent copies of the materials added to his file 
since June 1997; and he was informed that, together with the 
materials sent to his attorney, he had been issued one 
complete free copy of his records as required by 38 C.F.R. 
§ 1.526.  Consequently, it may be assumed that the veteran's 
attorney had a copy of the veteran's file that he could have 
shared with both Dr. Backman and Dr. R.  It appears to the 
Board that by furnishing such records, which had also been 
designated in the record on appeal to the Court, VA satisfied 
any responsibility to inform the veteran concerning medical 
records held by VA and to provide such records for use in 
formulating a medical opinion.  See Watai v. Brown, 9 Vet. 
App. 441, 444 (1996) (holding that VA has a duty to inform 
the veteran that the Secretary, upon proper authorization, 
would furnish copies of relevant service medical records to 
the veteran's doctor to enable him to render a less 
speculative opinion).

For the foregoing reasons, the Board finds that an acquired 
psychiatric disorder was not present during service, and a 
psychosis was not manifest to a compensable degree within one 
year after separation from service.  Furthermore, the Board 
also finds that the evidence is not in equipoise and that the 
preponderance of the evidence is against the veteran's claim 
that his psychiatric disorder is related to service.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder was not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been incurred in 
service.  









ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

